OPINION OF THE COURT
PATRICIA W. COCALIS, Circuit Judge.

AMENDED FINAL JUDGMENT

THIS CAUSE came before the Court, sitting by stipulation of the parties as trier of the facts and the law in this eminent domain compensation trial. The case was tried to the Court on September 19, 1989.
Although Defendant, NATIONAL ADVERTISING COMPANY, was the owner and holder of leasehold interests in both Parcels 108 and 109 at the time of the entry of an Order of Taking on Parcel 108, *157Defendant’s lease had expired on the remaining Parcel 109 as of the date of trial; accordingly, Plaintiffs request for condemnation of Parcel 109 at trial is moot.
Having considered the testimony and exhibits offered by the parties, the Court finds that the market approach, based on a Gross Income Multiplier unit of comparison which is the industry standard, is the appropriate and proper approach to determine the fair market value of the Defendant’s (National Advertising Company) leasehold and improvements.
The Court further finds that a gross income multiplier of four times billing (less agency commissions) is reasonable and, accordingly, full compensation is the sum of $189,128.00.
Accordingly, it is:
ORDERED AND ADJUDGED that full compensation due the Defendant, NATIONAL ADVERTISING COMPANY, for the taking of parcel 108 in this proceeding, together with the improvements thereon, is the,sum of $184,128.00, and judgment is hereby entered in favor of Defendant against Petitioner in that amount It is further
ORDERED AND ADJUDGED that Petitioner shall deposit into the Court Registry the sum of $167,738.94, in addition to the amount of $16,389.06 previously deposited in conjunction with the Order of Taking, for a t^cal payment of $184,128.00 in satisfaction of this judgment within twenty (20) days.
The Court retains jurisdiction of this cause to award Defendant’s attorney’s fees and costs and to enter orders disbursing funds and taxing interest in accordance with law.
DONE AND ORDERED in Chambers, at Fort Lauderdale, Bro-ward County, Florida, this 23rd day of October, 1989.
Editor’s Note: Petitioner, State of Florida Department of Transportation served a notice of appeal of the foregoing decision. The appeal was dismissed prior to the filing of briefs.